Citation Nr: 1310666	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  12-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012), are met.

The Veteran stated that he received a concussion after an accident with a drill press shaft while stationed at the Catalina Naval Base Shop on Saipan, Mariana Islands.  He stated that he was sent to the infirmary and properly attended to and then able to return to his duties without any serious effects.  When he was in his 50s, he stated that his legs began to falter.  At age 63, tremors and loss of balance began occurring forcing him to retire.  He asserts that his delayed onset of disability is similar to cases in which athletes suffer concussions and develop effects in later years.  The Veteran has presented articles discussing long term effects of concussions, one article noting that a study of former NFL players found that dementia is six times higher in players over age 50 than in the general population.    

Service treatment records are negative for any complaints, treatment, or diagnoses related to the brain or a brain injury, although the Board notes that these are copies of fire damaged service treatment records and some entries are partially illegible.   On August 1946 discharge examination, the examiner noted a history of illness or injury as "usual childhood diseases."

The Veteran received a private neurological examination in January 2009.  The physician specifically noted no head trauma.  The physician's impression was comment disorder, late-onset, rule out accentuated essential familial tremor, rule out thyroid disturbances, rule out basal pathology, ischemic; persistent lumbar pain, lower extremity pain, dysesthesia, neurogenic COPD, bronchial asthma.  The physician ordered a MRI scan of the brain.  On May 2011 MRI brain scan, the findings were mild chronic microvascular change.

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion [to service, i.e.] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran has presented his lay account of having sustained an injury in service, he has presented medical evidence suggesting a current neurological disability, and he has presented medical articles suggesting that head injuries may result in delayed onset of disability.  To date, the Veteran has not been afforded a VA examination to evaluate the claimed residuals of TBI.  Under the circumstances, the Board finds that the low threshold of McLendon is met and a VA examination with opinion is necessary to determine the etiology of this claimed disability.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination by the appropriate physician to determine if the current neurological symptoms and May 2011 MRI findings are due to the head injury reported by the Veteran as having occurred in service.  Specifically, the examiner should opine as to whether mild chronic microvascular changes are the result of such a head injury.  The Veteran's claims folder must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Following the examination, the physician is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that any current neurological occurred due to events of the Veteran's service.

A complete rationale should be given for all opinions and conclusions expressed.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


